DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.
Drawings
The replacement drawings were received on 3/10/2022.  These drawings are acceptable.
Specification
The specification amendments received on 3/10/2022 are acceptable.
Claim Objections
Claim 9 is objected to because of the following informalities: in line 2, “support element comprises is a” should read --support element comprises a--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, 8, 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaha (US patent 7,527,242) in view of Mikich et al. (US patent 8,245,651) (hereinafter Mikich) and D’Agostino (US patent application publication 2004/0123781).  
Regarding claim 1, Shaha discloses a storage apparatus comprising a platform (26), a means for lowering and raising the platform (30), at least one side support (bottom plank of 26) and at least one end support (end plank of 26) attached to the platform, at least one pully support (eyehook shown in Fig. 1) connected to at least one of the side platform support, the end platform support and the platform (Fig. 1), at least one rope or cable (24) attached to the at least one pulley support (Fig. 1) and at least one storage support element (16) connected to a support structure (14), wherein the means for lowering and raising the platform comprises a lowering and raising mechanism (30) and the lowering and raising mechanism is a gear box (30), the lowering and raising mechanism comprises an elongated member (vertical rod that worm gear 52 is attached too, see Fig. 2) and the elongated member has an aperture (36) in the elongated member, wherein the aperture is used by inserting a device or a member (42) in the aperture to rotate the elongated member for turning a gear or gears in the lowering and raising mechanism to raise or lower the platform (Col. 2: 13-16).  
Shaha does not disclose wherein the platform comprises a plurality of support trays connected together; and wherein the storage apparatus further comprises at least one pair of X-bars, wherein the at least one pair of X-bars has one end connected to a first support tray of the plurality of support trays and another end connected to a ceiling or rafter.   
Mikich teaches a storage apparatus wherein a platform comprises a plurality of support trays (11) connected together (Fig. 6).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Shaha to comprise a plurality of support trays 
D’Agostino teaches a storage apparatus comprising at least one pair of X-bars (32), wherein the at least one pair of X-bars has one end connected to a first support tray (20) and another end connected to a ceiling or rafter (via support plate 12, see [0012] which teaches mounting on a ceiling).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Shaha, as previously modified, to comprise at least one pair of X-bars wherein the at least one pair of X-bars has one end connected to a first support tray of the plurality of support trays and another end connected to a ceiling or rafter in view of D’Agostino’s teaching, because this arrangement would have ensured the platform remains level as taught by D’Agostino at [0022].  
Regarding claim 5, Shaha, as modified, teaches the storage apparatus as claimed.  Shaha, as modified, does not teach a storage apparatus further comprising a second pair of X-bars, wherein the second pair of X-bars has one end connected a second support tray of the plurality of support trays and another end connected to a first attachment guide.  D’Agostino further teaches a storage apparatus comprising a second pair of X-bars (32, Fig. 1), wherein the second pair of X-bars has one end connected a support tray (20) and the other end connected to a first attachment guide (12) (Fig. 1).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Shaha, as previously modified, to comprise a second pair of X-bars, wherein the second pair of X-bars has one end connected a second support tray of the plurality of support trays and another end connected to a first attachment guide in view of 
Regarding claim 7, Shaha, as modified, teaches a storage apparatus wherein the lowering and raising mechanism is positioned on the at least one storage support element (Fig. 1).
Regarding claim 8, Shaha, as modified, teaches a storage apparatus wherein the lowering and raising mechanism is positioned on a centroid of the at least one storage support element (Fig. 1).
Regarding claim 13, Shaha, as modified, teaches a storage apparatus wherein the rope or the cable (24) is positioned on at least one pully (22), wherein the rope or the cable is connected to the means for lowering and raising the platform and the rope or the cable is attached to the at least one pully support such that when the means for lowering and raising the platform turns the lowering and raising mechanism, the platform either lowers or raises (Col. 2: 13-16). 
Regarding claim 14, Shaha, as modified, teaches the storage apparatus as claimed.  Shaha, as modified, does not teach a storage apparatus wherein the storage apparatus is four feet in width and seven feet in length.  It would have been obvious matter of design choice to modify Shaha, as previously modified, herein the storage apparatus is four feet in width and seven feet in length since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Claims 9 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaha in view of Mikich, D’Agostino and Newman (US patent 9,420,884).  
Regarding claim 9, Shaha, as modified, teaches the storage apparatus as claimed.  Shaha, as modified, does not teach a storage apparatus wherein the at least one storage support element comprises a middle storage support element and two outer storage support elements.  Newman teaches a storage apparatus comprising a middle storage support element (130B) and two outer storage support elements (130A & 130 C) (Fig. 1A).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Shaha, as previously modified, wherein the at least one storage support element comprises a middle storage support element and two outer storage support elements in view of Newman’s teaching, because this arrangement would have increased the load capacity.  
Regarding claim 11, Shaha, as modified, teaches a storage device wherein the lowering and raising mechanism is positioned on a centroid of at least one of the two outer storage support elements (Fig. 1).  
Allowable Subject Matter
Claim 12 is allowed.
Response to Arguments
Applicant’s arguments, filed 3/10/2022, with respect to the drawing objection and the 112 2nd rejections have been fully considered and are persuasive.  The drawing objection and the 112 2nd rejections have been withdrawn. 
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Shaha and Mikich do not teach at least one pair of X-bars, the examiner agrees.  However, this feature is taught by D’Agostino as discussed above in the rejection of claim 1.  
Regarding applicant’s argument that D’Agostino teaches away from attaching X-bars to a ceiling or rafter, the examiner disagrees.  [0012] teaches mounting on a ceiling.  
Regarding applicant’s argument that Shaha teaches away from using X-bars because it uses cables, the examiner disagrees.  Adding X-bars to Shaha would only help to further stabilize the platform.  
In response to applicant's argument that to add X-bars to Shaha would require substantial reconstruction, and is therefore not obvious, the examiner disagrees.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references because adding X-bars to Shaha would render the gear box, operator, etc. the examiner disagrees.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc.
Regarding applicant’s argument that there is no reasoning to modify Shaha with D’Agostino, the examiner disagrees.  Adding the X-bars of D’Agostino to Shaha ensures the platform remains level as taught by D’Agostino at [0022].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637